Exhibit 99.1 Company Contact: Impax Laboratories, Inc. Mark Donohue Sr. Director, Investor Relations and Corporate Communications (215) 558-4526 www.impaxlabs.com Impax Provides an Update on FDA Inspection of Hayward Facility Conference Call and Webcast Scheduled for 5:00 p.m. ET HAYWARD, Calif., March 4, 2013  Impax Laboratories, Inc. (NASDAQ: IPXL) today announced that the U.S. Food and Drug Administration (FDA) completed its re-inspection of the Companys Hayward manufacturing facility in connection with the previously disclosed Form 483 issued in March 2012. In addition to the re-inspection, the FDA conducted a Pre-Approval Inspection (PAI) for RYTARY
